Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 2, 1992 (People v Warmuth, 187 AD2d 473 [1992]), affirming a judgment of the Supreme Court, Suffolk County, rendered April 28, 1988.
*895Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Ritter, Santucci and Krausman, JJ, concur.